         Case 1:21-cv-00327-MAB Document 9               Filed 08/05/21     Page 1 of 6



UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
OPTIMA STEEL INTERNATIONAL LLC,            :
                                           :
                        Plaintiff,         : Court No. 21-00062
                                           :
                  v.                       :
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________ :


__________________________________________
OPTIMA STEEL INTERNATIONAL, LLC, and :
TOYKO STEEL MANUFACTURING CO., LTD., :
                                          :
                        Plaintiffs,       :                      Court No. 21-00327
                                          :
                  v.                      :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
__________________________________________:

   DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO CONSOLIDATE

       Defendant, the United States, respectfully submits this opposition to plaintiffs’ motion to

consolidate Optima Steel International, LLC v. United States, Ct. No. 21-00062 and Optima Steel

International Steel, LLC and Tokyo Steel Manufacturing Co., Ltd. v. United States, Ct. No. 21-

00327. See Pl. Mot. to Consolidate Cases (Pl. Mot.), Dkt. No. 29 (Ct. No. 21-00062), Dkt. No. 7

(Ct. No. 21-00327). Consolidation is improper because these cases involve two separate and

distinct agency proceedings and records that are governed by two different jurisdictional

provisions and standards of review—28 U.S.C. § 1581(a) for Court No. 21-00062 and 28 U.S.C.

§ 1581(i) for Court No. 21-00327—and which have no overlapping legal issues.
          Case 1:21-cv-00327-MAB Document 9                 Filed 08/05/21     Page 2 of 6




                                           ARGUMENT

I.     Legal Standard

       Rule 42(a) of the Rules of this Court permits consolidation of cases “involving a common

question of law or fact . . . to avoid unnecessary costs or delay.” The Court has “broad

discretion” regarding whether or not to grant consolidation of proceedings, and this Court has

found that it is inappropriate to consolidate proceedings where it is not in the interest of “judicial

economy.” Manuli USA, Inc. v. United States, 659 F. Supp. 244, 247-48 (Ct. Int’l Trade 1987).

If consolidation would not promote judicial economy or “where dissimilar issues outweigh the

common issues, consolidation is inappropriate.” See Vicentin v. United States, 324 F. Supp. 3d

1377, 1381 (Ct. Int’l Trade 2018) (denying consolidation where there were no common

questions of law, a lack of complete identity of parties, and consolidation would cause significant

burdens and piecemeal briefing); Zenith Elecs. Corp. v. United States, 15 CIT 539, 40–41 (Ct.

Int’l Trade 1991). Courts should weigh the costs and benefits of consolidation, including the

convenience or inconvenience to the parties, judicial economy, the savings in time, effort, or

expense, and any confusion, delay or prejudice that might result from consolidation.

Cruickshank v. Clean Seas Co., 402 F. Supp. 2d 328, 341 (D. Mass. 2005).

II.    Consolidation Of The Actions Is Inappropriate And Contrary To The Interests Of
       Judicial Economy

       Consolidation of Court Nos. 21-00062 and 21-00327 is inappropriate because each action

involves a different standard of review, a different legal issue, and different parties. First,

consolidating the two cases will not avoid duplicative discovery, briefing or promote judicial

economy because each action has a different standard and scope of review, and challenges

distinct and separate actions by different government agencies. In Court No. 21-00062, plaintiff

                                                   2
           Case 1:21-cv-00327-MAB Document 9               Filed 08/05/21     Page 3 of 6



asserts jurisdiction under 28 U.S.C. § 1581(a) to challenge the propriety of U.S. Customs and

Border Protection’s (CBP) assessment of antidumping duties. Judicial review in § 1581(a)

actions is de novo based on “the record made before the court.” 28 U.S.C. § 2640(a)(1).

Accordingly, the Federal Rules of Evidence and the traditional tools of discovery govern the

disposition of an action under § 1581(a). Id. § 2641(a).

         In contrast, in Court No. 21-00327, plaintiffs assert jurisdiction under 28 U.S.C. § 1581(i)

to challenge the U.S. Department of Commerce’s (Commerce) liquidation instructions. Section

1581(i) embodies the Court’s residual grant of jurisdiction. Hartford Fire Ins. Co. v. United

States, 544 F.3d 1289, 1291 (Fed. Cir. 2008). The scope of the Court’s review for actions

brought pursuant to section 1581(i) is limited to the administrative record developed before the

agency. Camp v. Pitts, 411 U.S. 138, 142 (1973); 5 U.S.C. §706 (“[T]he court shall review the

whole record or those parts of it cited by a party ....”). This type of record comprises the items

enumerated in USCIT Rule 73.3(a)(1)-(4), if they exist, and “all documents and materials

directly or indirectly considered by agency decisionmakers and includes evidence contrary to the

agency’s position.” Ammex, Inc. v. United States, 23 Ct. Int’l Trade 549, 555 (1999) (citations

omitted) (internal quotation marks omitted).

         The standard of review for actions commenced pursuant to section 1581(i) is governed by

the Administrative Procedures Act (APA), and is not de novo. 28 U.S.C. § 2640(e) (directing the

Court to 5 U.S.C. § 706). 1 Pursuant to these standards, the Court will “hold unlawful and set



1   The Administrative Procedure Act, 5 U.S.C. § 706, provides:

                 To the extent necessary to decision and when presented, the reviewing court shall
                 decide all relevant questions of law, interpret constitutional and statutory
                 provisions, and determine the meaning or applicability of the terms of an agency
                                                    3
         Case 1:21-cv-00327-MAB Document 9                 Filed 08/05/21     Page 4 of 6



aside agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). The United States

Supreme Court has explained, “the focal point for judicial review [under the APA] should be the

administrative record already in existence, not some new record made initially in the reviewing

court.” Camp v. Pitts, 411 U.S. 138, 142 (1973).

       This Court’s Rules contemplate the different standards and scopes of review in section

1581(a) and section 1581(i) actions by delineating procedures that ensure that the records in

those actions are consistent with the applicable standards of review. For instance, the Court’s

Rules do not provide for discovery in section 1581(i) actions. Consolidation of the two actions

might run afoul of those rules and result in the conflation of the records in each action. The

integrity of the proceedings in Court No. 21-00237 would be undermined if information outside

of the administrative record were presented to and considered by the Court, e.g., in the context of


               action. The reviewing court shall--

               (1) compel agency action unlawfully withheld or unreasonably delayed; and
               (2) hold unlawful and set aside agency action, findings, and conclusions found to
               be--
               (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
               with law;
               (B) contrary to constitutional right, power, privilege, or immunity;
               (C) in excess of statutory jurisdiction, authority, or limitations, or short of
               statutory right;
               (D) without observance of procedure required by law;
               (E) unsupported by substantial evidence in a case subject to sections 556 and 557
               of this title or otherwise reviewed on the record of an agency hearing provided by
               statute; or
               (F) unwarranted by the facts to the extent that the facts are subject to trial de novo
               by the reviewing court.

       In making the foregoing determinations, the court shall review the whole record or those
       parts of it cited by a party, and due account shall be taken of the rule of prejudicial error.

                                                  4
         Case 1:21-cv-00327-MAB Document 9                Filed 08/05/21     Page 5 of 6



briefing. Because the standards and scope of review in Court Nos. 21-00062 and 21-00327 are

incompatible, consolidation of the two actions is not appropriate.

       Second, the two actions involve different operative facts and legal issues. While Court

Nos. 21-00062 and 21-00327 both involve the application of antidumping duties to the entries at

issue, each case presents a separate legal question involving the actions of different agencies. In

Court No. 21-00062, the question before the Court is whether CBP, in its ministerial role,

properly assessed antidumping duties to the entries at issue pursuant to Commerce’s liquidation

instructions. See Amended Complaint, Dkt. No. 20. Court No. 21-00327, however, involves the

question of whether Commerce’s liquidation instructions were proper based upon the record

before Commerce. See Complaint, Dkt. No. 2. Thus, the distinct operative facts and legal issues

in the two actions weigh against consolidation.

       Finally, plaintiffs seek to consolidate cases involving different parties, one of whom does

not have standing to participate in both actions. Although Optima Steel International, Inc. is a

plaintiff in both cases, Tokyo Steel Manufacturing Co., Ltd. (Tokyo Steel) is a plaintiff in Court

No. 21-00327 only. In fact, Tokyo Steel would not have standing to participate as a plaintiff in

Court No. 21-00062 because it is not a party that could have protested CBP’s decision, and did

not do so here. See 19 U.S.C. § 1514(c)(2) and 19 C.F.R § 174.12(a) (enumerating specific

parties that may file a protest with CBP); see also 28 U.S.C. § 2631(a).

                                         CONCLUSION

       For the reasons provided herein, we respectfully request that the Court deny the request

for consolidation of Court Nos. 21-00062 and 21-00327.




                                                  5
        Case 1:21-cv-00327-MAB Document 9    Filed 08/05/21     Page 6 of 6



                                  Respectfully submitted,

                                  BRIAN M. BOYNTON
                                  Acting Assistant Attorney General

                                  JEANNE E. DAVIDSON
                                  Director

                            By:   /s/ Justin R. Miller
                                  JUSTIN R. MILLER
                                  Attorney-In-Charge
                                  International Trade Field Office

                                  /s/ Hardeep K. Josan
                                  HARDEEP K. JOSAN
                                  Trial Attorney
                                  International Trade Field Office
                                  Department of Justice, Civil Division
                                  Commercial Litigation Branch
                                  26 Federal Plaza, Room 346
                                  New York, New York 10278
                                  (212) 264-9245 or 9230

August 5, 2021                    Attorneys for Defendant




                                     6
